DETAILED ACTION
	This is the first office action for application 15/821,052, filed 11/22/2017, which is a divisional application of 13/703,261, filed 2/12/2013, which is a national stage entry of PCT/JP2011/062755, filed 6/3/2011, which claims priority to JP2010-133084, filed 6/10/2010, after the request for continued examination filed 3/29/2022.
	Claims 1, 3, and 7-14 are pending in the application. Claims 1, 3, 7, and 9-14 are considered herein.
	In light of the claim amendments filed 9/15/2021, the prior art rejections of record are withdrawn, and new grounds of rejection are presented.
In light of the claim amendments and arguments filed 3/29/2022, the prior art rejections are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

 Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “with the substrate rested directly on the wires.” It is the Examiner’s position that this limitation should read “with the substrate resting directly on the wires.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the step of pre-heating the wires.” There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a step of pre-heating the wires.” The Examiner recommends amending Claim 1 to recite “the method further comprises a step of pre-heating the wires.”
Claims 3, 7 and 9-14 are indefinite, because of their dependence on Claim 1.
Claim 7 recites “the wires are of the walking beam.” There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a walking beam.”
Claims 9 and 10 recite “the means for preheating the wires.” There is insufficient antecedent basis for this limitation, because there is no prior recitation of “means for preheating the wires.”

Response to Arguments
Applicant’s arguments, see pages 4-6 of the response filed 3/29/2022, with respect to the prior art rejections of record have been fully considered and are persuasive.  All prior art rejections have been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721